Citation Nr: 1541389	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-33 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Barnes, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss, and a July 2011 rating decision of the RO in Waco, Texas, which denied service connection for tinnitus.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in June 2015.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has hearing loss and tinnitus as a result of his service as a jet engine mechanic from April 1961 through June 1965.  The Veteran has a current diagnosis of hearing loss for VA purposes under 38 C.F.R. § 3.385 and a diagnosis of tinnitus as established by his April 2004, December 2009, and May 2011 VA medical records.  

The Board notes that the Veteran served as a jet engine mechanic for the period of his service from 1961 through 1965.  The record contains credible evidence that the Veteran was thereby exposed to significant high decibel and high frequency noise during his period of service.  The Veteran provided lay testimony of his exposure to noise in service in his written statement submissions, to his medical examiners during his documented medical examinations, and at the June 2015 hearing before the undersigned.  The Veteran further testified at the June 2015 hearing that he experienced hearing loss and tinnitus during service.  The Board notes that while a lay person is competent to describe his/her symptoms through the years relating to hearing loss and tinnitus, see generally Barr v. Nicholson, 21 Vet. App. 303 (2007), an opinion linking hearing loss or tinnitus to noise exposure in service falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran's in-service treatment records contain no reference to any complaint of tinnitus or hearing loss, but they do contain regular audiological examination results indicating at least some hearing loss subsequent to enlistment, as well as treatments for ear swelling and excess fluid in the ear. 

Specifically, on the authorized audiological evaluation at the Veteran's enlistment in April 1961, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
0 (10)
0 (5)
LEFT
-5 (10)
-10 (0)
-5 (5)
10 (20)
5 (10)

On the authorized audiological evaluation in March 1962, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
15 (25)
25 (30)
LEFT
-5 (10)
-5 (5)
-5 (5)
10 (20)
20 (25)

On the authorized audiological evaluation in July 1963, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
10 (15)
LEFT
10 (25)
0 (10)
5 (25)
5 (15)
15 (20)

On the authorized audiological evaluation at the Veteran's separation in April 1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
25 (35)
15 (20)
LEFT
10 (25)
0 (10)
10 (20)
20 (30)
15 (20)

The Board notes that prior to November 1967, when these examinations were conducted, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards, which are represented by the figures in parentheses.  

Regarding the Veteran's in-service audiological examinations, the Board specifically notes that while the Veteran's treatment records at enlistment in April 1961 reflect normal hearing, the Veteran's post-enlistment in-service treatment records reflect several instances of results higher than 20dB and as high as 35dB over the Veteran's service period and at separation in June 1965.  The Board notes that the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court noted that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss - even if not sufficient hearing loss to be considered an actual ratable disability according to § 3.385.  Id. The Veteran's treatment results therefore indicate some degree of hearing loss at these frequencies, and in some cases a threshold shift of 25dB from entrance to exit examinations.  The Veteran's service treatment records also reflect somewhat prolonged treatment for ear swelling and excess fluid in March and April 1964.  

The Veteran's May 2011 Compensation and Pension Audiology Exam determined that the Veteran's hearing loss and tinnitus are "less likely as not a result of noise exposure during military service, hearing was within normal limits during military service" and "no significant threshold shifts noted between entrance and exit records."  While the examiner did specifically reference the Veteran's entrance and exit audiology examination results, the examiner did not specifically address the significance of the apparent hearing loss during service, the threshold shifts during service, or the 1964 treatments for swelling and excess fluid in the ear.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the Veteran's exposure to noise during service and the Veteran's in-service audiological treatment records apparently showing some hearing loss during service, the examiner did not provide an adequate explanation of the determination that the Veteran's hearing loss was less likely to be the result of his service work on the basis that his "hearing was within normal limits during military service" and  "no significant threshold shifts noted between entrance and exit records."  No additional explanation was provided in a subsequent June 2013 medical opinion.  

Further medical opinion and explanation is necessary to address the indications of hearing loss during the Veteran's period of service, specifically regarding the audiological exam results from 20-35dB and threshold shifts between multiple in-service examinations, the treatment relating to swelling and excess fluid, and the relationship, if any, between these in-service findings and the Veteran's current diagnosis of hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's bilateral hearing loss and tinnitus so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus began during active service, are related to any incident of service.

c) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's in-service audiological examination results dated April 1961, March 1962, July 1963, and April 1965, as well as his treatment records relating to ear swelling and drainage dated in 1964.  The examiner is notified that, for VA purposes, thresholds above 20dB indicate some degree of hearing loss.  The examiner must provide specific findings relating to whether (1) the threshold shifts between Veteran's enlistment and subsequent in-service audiological exams indicate hearing loss while in service, and (2) the Veteran's treatment for ear swelling and excess fluid in March and April 1964 likely led to hearing loss. 

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s) citing to evidence in the record when necessary to support the conclusions reached.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2) After the above has been completed, the AOJ must readjudicate these service connection claims.  If these claims continue to be denied, the Veteran and his representative must be provided with a supplemental statement of the case and  time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




